DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on November 19, 2020 has been entered. Claims 1-12 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on August 19, 2020.

Response to Arguments
Applicant’s arguments see page 8, filed November 19, 2020, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections have been removed based on the current claim amendments.
Applicant’s arguments, see pages 8-12, filed November 19, 2020, with respect to the rejections of claims 1 and 3-12 under 35 USC § 103 have been fully considered and are not persuasive. Therefore, the rejection has been maintained.  The arguments with respect to rejection of claim 2 and the corresponding claim amendments are persuasive and therefore, the rejection has been removed (see further explanation for claim 2 in the “allowable subject matter” section below).
In regards to independent claim 1, the Endo reference was previously as it discloses an image editing method that includes detecting positions of the moving 
	In regards to the applicant’s arguments on pages 10-11 that the Toida reference does not disclose “detecting a corresponding position in the image currently on the display at the display unit” the Examiner respectfully disagrees. The synthesis image is an image which is a composite of multiple additional images just as the claimed video image is a composite of multiple image frames of a video sequence thus making operations performed on the frames of the composite video analogous to operations being performed on the claimed synthesized image. The Toida reference teaches that a main subject identifying unit identifies a dynamic subject (i.e. moving object) within an image automatically or in response to a user instruction. Next, based upon a contact position, detected by an operation detection unit, at which the user has touched the touch panel (i.e. designated position), the position detection unit detects the corresponding position in the image currently on display at the display unit. If the position at which the main subject is not currently present is specified through an input operation in the video image on display at the display unit, the position detection unit detects the particular position as a specified position. The identification of a subject via 
In regards to independent claims 8 and 9, these claims recite limitations similar in scope to that of claim 1 with regards to the user designated positions, and therefore remain rejected under the same rationale as provided above and further detailed in the rejections of the office action below.
In regards to dependent claims 7 and 10-12, these claims depend from the rejected base claim 1, and therefore are rejected under the same rationale as provided above and further detailed in the rejections of the office action below.

Allowable Subject Matter

Claim 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

In regards to dependent claim 2, none of the cited prior art alone or in combination provides motivation to teach “wherein the processor, under control of the instructions, is further controlled to: in response to determining that the one designated position among the one or more designated positions does not correspond to any of the positions of the second objects included within the synthesis image, re-determine whether the designated position corresponds to a position of one of first objects among a plurality of first objects included within the first images, each of the first objects being an instance of the moving object in a respective one of the first images; and in response to re-determining that the one designated position corresponds to a position of one of the first objects, record the position of the one of the first objects within the synthesis image, and wherein the processor is controlled to: in the obtaining the at least one regression formula,  obtain the at least one regression formula within the coordinate system, based both on the recorded one or more designated positions corresponding to the one or more second objects and the recorded position of the one of the first objects within the synthesis image” as the references only describe analysis of synthesized images with respect to frames of a video sequence and determination of correlation between moving objects with respect to user finger inputs or position designations, however the references fail to explicitly disclose a process for re-performing the designation position determination corresponding to the user inputs when positions are determined not to correspond to each other amongst the moving object within the 
In regards to dependent claims 3-6, these claims depend from rejected based claim 2, and therefore are objected to based on the same rationale as provided above.
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US 2013/0051620 A1 hereinafter referenced “Endo”) in view of Toida (US 2012/0163762 A1, hereinafter referenced “Toida”).

In regards to claim 1 (Currently amended). Endo discloses an image edit apparatus, comprising a processor and a storage storing instructions that, when executed by the processor (Endo, Abstract and paragraphs [0035] and [0037]), control the processor to:  
-5select a plurality of second images from among a plurality of first images obtained by shooting a moving object at first time intervals, the plurality of second images corresponding to second time intervals which are designated and are longer than the first time intervals (Endo, paragraphs [0041] and [0123]; reference discloses he image file storage unit 12 c stores, in correspondence with file names A, B, . . . , a plurality of sets of image data obtained by high-speed continuous shooting (or moving image shooting) of, for example, a moving object by a digital camera (not shown). Each of image files A, B, . . . is associated with the time interval T of high-speed continuous shooting (or one frame of moving image shooting) which has been received from the digital camera together with the image file. Paragraph [0123] discloses that the image data corresponding to the shooting time interval Δt which is set by the user and is longer than the shooting time interval T of high-speed continuous shooting); 
-10generate a synthesis image by synthesizing the selected second images, and display the synthesis image on a display (Endo, Fig. 6A, paragraphs [0071]-[0072] and [0077]; References disclose a computer generated composite image of secondary skateboarder images continuously shot at a given interval as a file selection screen is provided for user input as shown displayed in Fig. 6A), the synthesis image being a single image including therein a plurality of second objects, and each of the second objects being an instance of the moving object at a position at which it appears in a respective one of the selected second images (Endo, paragraphs [0071]-[0072] and [0077]; References disclose a computer generated composite image (i.e. single or synthesized image) of secondary skateboarder images continuously shot at a given interval as a file selection screen is provided for user input. Fig. 6A illustrates the skateboarder or second objects and the appeared movement based on the compositing of the multiple images shot regarding the given interval);  

-
-record the one or more designated positions as coordinates within a coordinate system set to the synthesis image (Endo, paragraphs [0042], [0077], [0081], and [0082]; Reference at [0042] discloses the moving object coordinate list storage unit 12d stores a list of x- and y-coordinates generated based on a composite image of continuously shot images selectively read out from the image file storage unit 12 c. The x- and y-coordinates correspond to positions of a moving object contained in the composite image. Paragraph [0077] discloses  if the user designates an arbitrary image file on the file selection screen (step S1), the positions (x- and y-coordinates in respective images) of moving objects contained in continuously shot images P1, P2, . . . , Pn held in the image file are detected and stored in a moving object coordinate list 12 d (step S2). Endo further details storing of position coordinates of moving objects as the displayed composite CG image is provided based on the stored coordinates after correction (i.e. a coordinate system set to the composite or synthesized image (see paragraphs [0081]-[0082]));
-obtain at least one regression formula within the - 37 -coordinate system, based on the recorded one or more designated positions (Endo, Figs. 9 and 10a-d; reference illustrate the graph function display processing in which step A7 shows displaying a view window having coordinate range and a scale value and generating a graph expression (i.e. regression formula) after the images having the objects have been superimposed and corrected for the displayed composite or synthesized image); 
-and update the synthesis image by adding thereto at least 5one graph image expressing the obtained at least one regression formula, and display the updated synthesis image on the display (Endo, Fig. 9; Reference discloses graph function display processing in which step A15 discloses display of graph expression (i.e. one regression formula) and displaying trace pointer at x y coordinate values at lower portions. Paragraphs [0116]-[0117] and Figs 10a-d illustrate the display of the updated composite CG image).  
Endo does not explicitly disclose but Toida teaches
-15determine whether each of one or more designated positions, which are positions designated by a user operation within the synthesis image on the display, corresponds Toida, paragraphs [0021] and [0023]; Reference discloses in paragraph [0021] that the main subject identifying unit 112 identifies a dynamic subject within an image as a main subject, either automatically or in response to a user instruction. Paragraph [0023] discloses that based upon a contact position detected by the operation detection unit 113, at which the user has touched the touch panel 14, the position detection unit 114 detects the corresponding position in the image currently on display at the display unit 19. If the position at which the main subject is not currently present is specified through an input operation in the video image on display at the display unit 19, the position detection unit 114 detects the particular position as a specified position. The identification of a subject (i.e. first, second etc. object since this refers to video images) via the main subject identifying unit 112 through a user touch operation within the video (i.e. synthesized image) corresponding to specified positions of the main subject as the video is played is interpreted as the determination of one or more designated positions by a user operation on a synthesized image in which it is determined by the position detection unit whether the positons of the subject correspond as the video or synthesized image moves from frame to frame )
-in response to determining that each of the one or more 20designated positions corresponds to one of the positions of the second objects included within the synthesis image (Toida, paragraphs [0042]; Reference discloses in response to a finger sliding operation such as that shown in FIG. 3A, the position detection unit 114 in the control unit 11 identifies positions on the image corresponding to the sliding start position and the sliding end position. The specific image search unit 115 then searches for an image in which the main subject takes up the sliding start position and an image in which the main subject takes up the sliding end position, among the plurality of images constituting the video currently on display at the display unit 19. Thus determining images where the main subject is in both the start and ending position based on the user slide operation with regards to the displayed video is interpreted as the response to the user operation that determines correspondence between one or more second objects among the objects included within the synthesis image.),
Endo and Toida are combinable because they are in the same field of endeavor regarding capture of moving objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image editing apparatus of Endo to include the user interface tools of Toida in order to provide the user with a system that allows for detecting positions of a moving objects contained in stored images as taught by Endo while incorporating the object identification, shooting and varying zoom user interface features of Toida for providing video reproduction capabilities for more efficiently capturing a dynamic object.

In regards to claim 7 (Currently Amended). Endo in view of Toida teach the image edit apparatus according to claim 1.
Endo does not disclose but Toida teaches
-wherein the processor, under control of the instructions, is further controlled to:  20determine whether an instruction to enlarge the synthesis image has been accepted while the synthesis image is being displayed on the display (Toida, paragraphs [0071]-[0072]; Reference discloses FIGS. 10A through 10C illustrate a method that may be adopted when identifying the main subject in a video shot along varying shooting directions or with varying zoom ratios (enlarging the synthesized image). FIG. 10A shows the image corresponding to a reproduction time point 0 (sec), i.e., the image at the video shooting start. In addition, FIG. 10B shows the image corresponding to a reproduction time point 15 (sec), whereas FIG. 10C shows the image corresponding to a reproduction time point 30 (sec). as FIGS. 10A, 10B and 10C indicate, as the shooting time advances, the field of view is zoomed in on the main subject); 
-in response to determining that the instruction to enlarge the synthesis image has been accepted while the 25synthesis image is being displayed on the display, enlarge the synthesis image, update the synthesis image by adding thereto all the first objects in the first images to the enlarged synthesis image, and display the updated synthesis image on the display (Toida, paragraphs [0069]-[0071]; Reference discloses a main subject movement locus following a main subject as the display  provides display of the main subject in relation to a zoom ratio corresponding to the reproduction time points).  
Endo and Toida are combinable because they are in the same field of endeavor regarding capture of moving objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image editing apparatus of Endo to include the user interface tools of Toida in order to provide the user with a system that allows for detecting positions of a moving objects contained in stored images as taught by Endo while incorporating the object identification, shooting and varying zoom user interface features of Toida for providing video reproduction capabilities for more efficiently capturing a dynamic object.

In regards to claim 8 (Currently Amended). Endo discloses a method executed by an image edit apparatus (Endo, Abstract), the image edit apparatus comprising 5a processor (Endo, paragraph [0035]) and a storage storing instructions executed by the processor (Endo, paragraph [0037]), and the method comprising: 
-acquiring a plurality of first images obtained by 10shooting a moving object at time intervals (Endo, paragraphs [0041] and [0123]; reference discloses he image file storage unit 12 c stores, in correspondence with file names A, B, . . . , a plurality of sets of image data obtained by high-speed continuous shooting (or moving image shooting) of, for example, a moving object by a digital camera (not shown). Each of image files A, B, . . . is associated with the time interval T of high-speed continuous shooting (or one frame of moving image shooting) which has been received from the digital camera together with the image file. Paragraph [0123] discloses that the image data corresponding to the shooting time interval Δt which is set by the user and is longer than the shooting time interval T of high-speed continuous shooting); 
-outputting a first synthesis image of a plurality of second images included in the acquired first images (Endo, paragraphs [0071]-[0072] and [0077]; References disclose  a computer generated composite image of secondary skateboarder images continuously shot at a given interval as a file selection screen is provided for user input); 


Endo does not explicitly disclose but Toida teaches
-and outputting, in response to a determination that a designated position which is designated within the first synthesis image by a user operation does not correspond to a position of the moving object in one of the second images included in the first synthesis image, but agrees with a position of the moving object included in one of the first images (Toida, Fig. 11 and paragraphs [0083] and [0085]; Reference at paragraph [0083] discloses that a determination is made as to whether or not the user has performed a touch operation to specify a position on the screen. If the operation detection unit 113 detects a touch operation performed to specify a position on the screen the operation proceeds to a step S18. Paragraph [0084] discloses that in the step S18, a search for an image in which the main subject (i.e. moving object) takes up the specified position, among the plurality of images constituting the display target video, is conducted. Paragraph [0085] discloses In a step S19, a determination is made based upon results of the image search processing executed in the step S18 as to whether or not an eligible image exists as the fig. 11 illustrates the instance in which the method steps shows a yes or no functionality at step s19 when the condition is not satisfied or the eligible image does not exist (i.e. the image corresponding to one or more position of first objects included within images or frames of the video)),
-a second synthesis image in which the one of the first images is further synthesized on the first synthesis image (Toida, paragraph [0043]; Reference discloses the reproduction control unit 111 executes reproduction control for a loop reproduction of the part of the video constituted with the plurality of consecutive images lined up in the order of the shooting sequence, i.e., a video clip starting with the image with the main subject at the position p5 and ending with the image with the main subject at the position p9 (interpreted as the first second etc. synthesized image comprising other frames of video of first synthesized image)).  
Endo and Toida are combinable because they are in the same field of endeavor regarding capture of moving objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image editing apparatus of Endo to include the user interface tools of Toida in order to provide the user with a system that allows for detecting positions of a moving objects contained in stored images as taught by Endo while incorporating the object identification, shooting and varying zoom user interface features of Toida for providing video reproduction capabilities for more efficiently capturing a dynamic object.

In regards to claim 9 (Currently Amended). Endo discloses a non-transitory recording medium having a 20program recorded thereon that is executable by a processor of an image edit apparatus, to control the processor (Endo, Abstract and paragraph [0036]) to: 
-acquire a plurality of first images obtained by 25shooting a moving object at time intervals; select a plurality of second images from among the acquired first images (Endo, paragraphs [0041] and [0123]; reference discloses he image file storage unit 12 c stores, in correspondence with file names A, B, . . . , a plurality of sets of image data obtained by high-speed continuous shooting (or moving image shooting) of, for example, a moving object by a digital camera (not shown). Each of image files A, B, . . . is associated with the time interval T of high-speed continuous shooting (or one frame of moving image shooting) which has been received from the digital camera together with the image file. Paragraph [0123] discloses that the image data corresponding to the shooting time interval Δt which is set by the user and is longer than the shooting time interval T of high-speed continuous shooting);  - 41 – 
-generate a first synthesis image by synthesizing the selected second images, and display the first synthesis image on a display (Endo, paragraphs [0071]-[0072] and [0077]; References disclose  a computer generated composite image of secondary skateboarder images continuously shot at a given interval as a file selection screen is provided for user input); 


Endo does not explicitly disclose but Toida teaches
-determine whether a designated position, which is designated by a user operation within the first 5synthesis image displayed on the display, corresponds to a position of the moving object in one of the first images (Toida, paragraphs [0021] and [0023]; Reference discloses in paragraph [0021] that the main subject identifying unit 112 identifies a dynamic subject (i.e. moving object) within an image as a main subject, either automatically or in response to a user instruction. Paragraph [0023] discloses that based upon a contact position detected by the operation detection unit 113, at which the user has touched the touch panel 14, the position detection unit 114 detects the corresponding position in the image currently on display at the display unit 19. If the position at which the main subject is not currently present is specified through an input operation in the video image on display at the display unit 19, the position detection unit 114 detects the particular position as a specified position. The identification of a subject (i.e. first, second etc. object since this refers to video images) via the main subject identifying unit 112 through a user touch operation within the video (i.e. synthesized image) corresponding to specified positions of the main subject as the video is played is interpreted as the determination of one or more designated positions by a user operation on a synthesized image in which it is determined by the position detection unit whether the positons of the subject correspond as the video or synthesized image moves from frame to frame );
-and generate, in response to determining that the designated position corresponds to a 10position of the moving object in one of the first images (Toida, paragraphs [0042]; Reference discloses in response to a finger sliding operation such as that shown in FIG. 3A, the position detection unit 114 in the control unit 11 identifies positions on the image corresponding to the sliding start position and the sliding end position. The specific image search unit 115 then searches for an image in which the main subject (i.e. moving object) takes up the sliding start position and an image in which the main subject takes up the sliding end position, among the plurality of images constituting the video currently on display at the display unit 19. Thus determining images where the main subject is in both the start and ending position based on the user slide operation with regards to the displayed video is interpreted as the response to the user operation that determines correspondence between one or more second objects among the objects included within the synthesis image), a second synthesis image by further synthesizing the one of the first images on the first synthesis image, and display the second synthesis image on the display (Toida, paragraph [0043]; Reference discloses the reproduction control unit 111 executes reproduction control for a loop reproduction of the part of the video constituted with the plurality of consecutive images lined up in the order of the shooting sequence, i.e., a video clip starting with the image with the main subject at the position p5 and ending with the image with the main subject at the position p9 (interpreted as the first second etc. synthesized image comprising other frames of video of first synthesized image)).
Endo and Toida are combinable because they are in the same field of endeavor regarding capture of moving objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image editing apparatus of Endo to include the user interface tools of Toida in order to provide the user with a system that allows for detecting positions of a moving objects contained in stored images as taught by Endo while incorporating the object identification, shooting and varying zoom user interface features of Toida for providing video reproduction capabilities for more efficiently capturing a dynamic object.

 10 (Currently Amended). Endo in view of Toida teach the image edit apparatus according to claim 1.
Endo does not disclose but Toida teaches
-wherein the user operation performed within the synthesis image displayed on the display is one of an operation input by an input device and a touch operation (Toida, paragraphs [0021] and [0023]; Reference discloses in paragraph [0021] that the main subject identifying unit 112 identifies a dynamic subject within an image as a main subject, either automatically or in response to a user instruction. Paragraph [0023] discloses that based upon a contact position detected by the operation detection unit 113, at which the user has touched the touch panel 14, the position detection unit 114 detects the corresponding position in the image currently on display at the display unit 19), 
-and wherein the processor determines whether each of the one or more designated positions corresponds to the one of the positions of the second objects by comparing Serial Number: 16/352,747the designated position with stored coordinates of the positions of the second objects (Toida, paragraphs [0042] and [0069]; Reference discloses in response to a finger sliding operation such as that shown in FIG. 3A, the position detection unit 114 in the control unit 11 identifies positions on the image corresponding to the sliding start position and the sliding end position. The specific image search unit 115 then searches for an image in which the main subject takes up the sliding start position and an image in which the main subject takes up the sliding end position, among the plurality of images constituting the video currently on display at the display unit 19. Thus determining images where the main subject is in both the start and ending position based on the user slide operation with regards to the displayed video is interpreted as the response to the user operation that determines correspondence between one or more second objects among the objects included within the synthesis image. Paragraph [0069] discloses the storing of positions (i.e. stored coordinates) which are used for the determination or comparison of correspondence within the video of the main subject or objects as it details once the video is played to the end in the jump reproduction mode, the main subject movement locus, having been obtained during the reproduction, may be brought up on display at the display unit 19. The main subject movement locus is created by sequentially storing the positions of the main subject in the images constituting the video during the reproduction.).  
Endo and Toida are combinable because they are in the same field of endeavor regarding capture of moving objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image editing apparatus of Endo to include the user interface tools of Toida in order to provide the user with a system that allows for detecting positions of a moving objects contained in stored images as taught by Endo while incorporating the object identification, shooting and varying zoom user interface features of Toida for providing video reproduction capabilities for more efficiently capturing a dynamic object.

In regards to claim 11 (Previously Presented). Endo in view of Toida teach the image edit apparatus according to claim 10.
Endo does not disclose but Toida teaches
-wherein the user operation comprises an operation of designating arbitrary regular distance intervals within the synthesis image displayed on the display (Toida, paragraphs [0042]; Reference discloses in response to a finger sliding operation such as that shown in FIG. 3A, the position detection unit 114 in the control unit 11 identifies positions on the image corresponding to the sliding start position and the sliding end position. The specific image search unit 115 then searches for an image in which the main subject takes up the sliding start position and an image in which the main subject takes up the sliding end position, among the plurality of images constituting the video currently on display at the display unit 19. Thus slide operation performed on the frames of video from a starting to ending position is interpreted as the user operation designating an arbitrary regular distance interval with the video or synthesis image displayed).  
Endo and Toida are combinable because they are in the same field of endeavor regarding capture of moving objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image editing apparatus of Endo to include the user interface tools of Toida in order to provide the user with a system that allows for detecting positions of a moving objects contained in stored images as taught by Endo while incorporating the object identification, shooting and varying zoom user interface features of Toida for providing video reproduction capabilities for more efficiently capturing a dynamic object.

In regards to claim 12 (Previously Presented). Endo in view of Toida teach the image edit apparatus according to 11.
Endo does not disclose but Toida teaches
-wherein the operation of designating the arbitrary regular distance intervals is performed using an image of a tool displayed on the display, the tool being a tool for Toida, paragraph [0069]; Reference discloses that the main subject movement locus is created by sequentially storing the positions of the main subject in the images constituting the video during the reproduction (i.e. locus is image of a tool for designating equal intervals as it discloses the sequential storing of positions). FIG. 9 shows a main subject movement locus 91 having been created during the video reproduction, superimposed on the image displayed at the display unit 19. The user, viewing the superimposed display of the main subject movement locus 91 provided at the display unit 19, is able to visualize the positions that the main subject passes through and thus is able to perform the touch operation).
Endo and Toida are combinable because they are in the same field of endeavor regarding capture of moving objects. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the image editing apparatus of Endo to include the user interface tools of Toida in order to provide the user with a system that allows for detecting positions of a moving objects contained in stored images as taught by Endo while incorporating the object identification, shooting and varying zoom user interface features of Toida for providing video reproduction capabilities for more efficiently capturing a dynamic object.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRELL M ROBINSON/Examiner, Art Unit 2619